UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit


                                No. 95-20425
                              Summary Calendar


          In the Matter of:    TRANS MARKETING, Houston, Inc.,

                                                                 Debtor.

                  ---------------------------------

           SOLVENTES, Y   QUIMICA DE NICARAGUA S A SOLQUIMISA;
          TRANSMERQUIM,    DE MEXICO S A DE C V; TRANSMERICIAN,
         GUATEMALA S A;    TRANSMERIDIAN, EL SALVADOR S A DE CV;
        TRANSMERQUIM DE    COSTA RICA S A; QUIMICA FLAMINGO, S A;
                          TRANSQUIMICA SA DE, CV,

                                                           Appellants,

                                   VERSUS

                JOHN W. WEAVER, Trustee, Liquidating,

                                                             Appellee.



             Appeal from the United States District Court
                  For the Southern District of Texas
                              (H-94-CV-3601)
                             November 20, 1995


Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     John W. Weaver, Liquidating Trustee ("Trustee"), for Trans

Marketing, Houston, Inc. ("Debtor"), in Bankruptcy Case No. 93-


    *
      Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
43008-H4-11, in the Bankruptcy Court for the Southern District of

Texas, filed a non-core adversary complaint in Case No. 94-4292,

against seven Central and South American corporate entities (the

"defendants"), seeking to collect on accounts receivable owed by

each defendant to the Debtor. The defendants, appearing subject to

a plea of lack of personal jurisdiction, filed objections to the

jurisdiction of the court, claims of improper service of process

and improper venue, and general answers.   The bankruptcy judge set

the pleas to the jurisdiction for a hearing and ruled that the

defendants had sufficient United States contacts to substantiate

imposition of in personam jurisdiction and that Bankruptcy Rule

7004(d) provided for nationwide service of process. The defendants

appealed the rulings of the bankruptcy judge to the United States

District Court. The district court affirmed the bankruptcy judge's

holdings which denied motions to dismiss for lack of personal

jurisdiction and for forum non conveniens.      The district court,

however, reversed the holding of the bankruptcy judge that citation

was properly effected.   The defendants appealed to this Court.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.    For the reasons stated by

the district court in its Memorandum on Appeal of Interlocutory

Order entered under date of May 1, 1995, we AFFIRM the holding of

the district court which affirmed the holding of the bankruptcy

judge which denied motions to dismiss for lack of jurisdiction and

for forum non conveniens.




                                 2
     Our appellate review of the propriety of the bankruptcy

judge's determination regarding the sufficiency of service of

process is complicated by the fact that neither party chose to

include in the appellate record the text of the bankruptcy judge's

memorandum on this issue nor the transcription of the bankruptcy

judge's ruling, if it was an oral ruling.      Likewise, the appellate

record does not contain copies of any returns of service nor of any

affidavits of any person as to the manner and means by which

service of process was effected.        Consequently, we are unable to

resolve the apparent conflict between the ruling of the bankruptcy

judge that service of process was sufficient and the ruling of the

district court to the contrary.         Under these circumstances, we

think the ends of justice are best served by our VACATING the order

of the district court insofar as it relates to sufficiency of

service of process and REMANDING this matter to the district court

with instructions to promptly remand the matter to the bankruptcy

judge with instructions that the bankruptcy judge conduct a hearing

if necessary and make appropriate findings of fact as to whether or

not the methods of service of process used by the Trustee were

reasonably calculated to give notice to the defendants of the

claims   asserted   in   the   adversary   proceeding   as   required   by

Bankruptcy Rule 7004 and Fed. R. Civ. P. 4.

           AFFIRMED in part; VACATED and REMANDED in part.




                                    3